PER CURIAM.
This is an appeal from an order of the trial court refusing to grant Respondent a temporary injunction restraining the Petitioner, the State of Texas, acting by and through its Grievance Committee for District No. 6 of the State Bar of Texas, from the “issuance of subpoenas or other process for witnesses to appear or produce documents, or other information in any manner other than permitted under the Texas Rules of Civil Procedure and available to McGregor on matters relating to McGregor’s professional conduct so long as the disbarment cause is pending.” Such action was *694reversed by the court of civil appeals. 483 S.W.2d 559. The court remanded that part of the cause denying the temporary injunction and instructed the trial court to grant the temporary injunction as sought by Respondent therefor upon the posting of a proper bond.
Petitioner has filed an Application for Writ of Error in this Court. Subsequent to the filing of such Application for Writ of Error, Petitioner filed a motion to take a nonsuit in the trial court. This motion was granted and the cause has been dismissed without prejudice. Respondent has filed in this Court a motion to dismiss the appeal as moot. Petitioner has not filed a reply to this motion.
The Application for Writ of Error is granted without reference to the merits of the matter decided below. The order of the court of civil appeals pertaining to the temporary injunction is set aside, and the cause, insofar as it relates to the matter of a temporary injunction, is dismissed at Petitioner’s cost. Johnson v. City of Corpus Christi, 419 S.W.2d 201 (Tex.Sup.1967).